                Case 5:18-cv-01397-LHK Document 40 Filed 05/22/19 Page 1 of 5



 1 Micha Star Liberty (SBN 215687)
   LIBERTY LAW OFFICE
 2 1970 Broadway, Suite 700
   Oakland, CA 94612
 3 Telephone: (510) 645-1000
   Facsimile: (888) 645-2008
 4 Email: team@libertylaw.com

 5 John C. Clune, (Admitted Pro Hac Vice)
   Keith M. Edwards, (Admitted Pro Hac Vice)
 6 HUTCHINSON BLACK AND COOK, LLC
   921 Walnut Street, Suite 200
 7 Boulder, CO 80302
   Telephone: (303) 442-6514
 8 Facsimile: (303) 442-6593
   Email: clune@hbcboulder.com,
 9 kedwards@hbcboulder.com

10

11                               UNITED STATES DISTRICT COURT
12                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
13 J.V.,                                       Case No.: 18-CV-01397-LHK
14                  Plaintiff,                 Complaint Filed: December 19, 2017

15                                             PLAINTIFF’S STATEMENT
           v.
                                               REGARDING COMPELLING
16                                             PRODUCTION OF RECORDS
     JARRYD HAYNE,
17
                    Defendant.                 Hearing:
18                                             DATE:         May ___, 2019
                                               TIME:
19                                             CRTRM:        8
20                                             Judge:              Hon. Lucy H. Koh
21                                             Magistrate Judge:   Hon. Nathanael M.
                                               Cousins
22                                             Place:              Courtroom 8

23

24

25

26
27

28

                                                                         Case No.: 18-CV-01397-LHK
     JOINT STATEMENT REGARDING COMPELLING PRODUCTION OF RECORDS
              Case 5:18-cv-01397-LHK Document 40 Filed 05/22/19 Page 2 of 5



 1       I. CONFERRAL PURSUANT TO CIVIL STANDING ORDER
 2          Pursuant to the Court’s Civil Standing Order – Magistrate Judge Nathanael M. Cousins, dated

 3 January 6, 2016 (the “Order”), Plaintiff’s counsel confirms that counsel for the parties have repeatedly

 4 discussed the matters herein via telephone as well as in numerous prior email communications.

 5 Although the Order typically requires a joint statement of the parties’ position, Plaintiff is filing her

 6 statement separately to comply with the deadline of Local Rule 37-3. Defendant will file his statement

 7 separately.

 8       II. PLAINTIFF AND MOVING PARTY’S POSITION
 9          Defendant in this matter is being sued for sexual battery and is alleged to have inflicted sexual
10 contact the Plaintiff without her consent following a night of heavy drinking by Defendant. Plaintiff has

11 alleged that Defendant took Plaintiff, via an app-based ride share known as Uber, to his private

12 residence where the assault occurred. Plaintiff has alleged significant vaginal bleeding resulting from

13 the experience.

14          In November 2018, Defendant was accused in Australia of sexually assaulting another woman,
15 also following a night of heavy drinking.     Defendant this time is alleged to have taken a taxi to the
16 private home of the victim and sexually assaulted her resulting in significant vaginal bleeding.

17 Defendant is currently being prosecuted for that allegation following an interview done with the local

18 police. Prior to the conduct alleged in this lawsuit, Defendant was also accused of making unwelcomed
19 advanced and biting a third woman in a bar after a night of drinking.

20          Plaintiff has requested that Defendant produce copies of any and all police reports from the 2018
21 sexual assault incident and Defendant has refused.1 Though Defendant lists a number of objections,

22 upon conferral for this motion, Defendant appears to rely upon relevance as well as the fact that the

23 criminal matter is still pending.

24

25   Plaintiff initially requested any documents and communications regarding “any investigation of Your
     1

   conduct.” Defendant objected on the basis of privacy rights, the US Constitution, the California
26 Constitution, confidentiality, and that the documents are not reasonably calculated to lead to the
27 discovery of admissible information, and that the word “Conduct” is vague. Upon conferral, Plaintiff
   narrowed the request to documents or communications regarding any act of “violence against women.”
28 Defendant indicated that he would consider the narrowed request but has refused to provide further
   response despite numerous requests from Plaintiff.
                                                       2                           Case No.: 18-CV-01397-LHK
   JOINT STATEMENT REGARDING COMPELLING PRODUCTION OF RECORDS
              Case 5:18-cv-01397-LHK Document 40 Filed 05/22/19 Page 3 of 5



 1          Plaintiff seeks this information as the evidence is clearly relevant to the claims in dispute in this

 2 lawsuit and because evidence of prior instances of sexual misconduct is admissible under FRE 415,

 3
     “Similar Acts in Civil Cases Involving Sexual Assault or Child Molestation.” The rule provides that
 4
     other similar acts involving sexual assault may be admissible as provided in Rule 413 or 414. Rule 413
 5
     provides that such evidence may be considered for any issue that is relevant. As the Court and parties
 6
     are well aware, the burden for seeking discovery is deliberately set at a low bar. Information is
 7

 8 discoverable where it is “relevant to any party’s claim or defense and proportional to the needs of the

 9 case . . . .” F.R.C.P. 26(b)(1). Information “need not be admissible in evidence to be discoverable.” Id.

10 As a division of this Court has held previously, the “relevance standard is extremely broad . . . .” James

11
     v. Hayward Police Dept., Case No. 13-cv-01092-SI, 2017 WL 2437346, *1 (N.D. Cal. Feb. 27, 2017).
12

13          Here, Plaintiff seeks the information to determine whether the two alleged crimes, and earlier

14 misconduct in a bar, are similar enough in nature to aid the jury in determining such relevant matters as

15 modus operandi, absence of mistake or accident, intent, plan, or any other relevant issues before the

16
     jury. Plaintiff also seeks the information to determine whether the defense or explanation given by the
17
     Defendant to the New South Wales Police is the same or similar to the defense he is lodging in the
18
     present case. Though Plaintiff cannot make such determination without reviewing the records
19

20 themselves, they clearly meet the extremely broad bar for relevance under F.R.C.P. 26(b)(1).

21 Defendant assertions to the contrary should be rejected.

22
            In regards to the objection that the records cannot be provided as the criminal matter is still
23
     pending, Plaintiff has repeatedly suggested that Defendant designate the records as confidential and that
24
     Plaintiff will not challenge that designation. Though the records are clearly relevant for discovery
25

26 purposes, Plaintiff has no desire to impact that matter and would agree to any reasonable protections
27 requested by the Defendant.

28
                                        3                Case No.: 18-CV-01397-LHK
           JOINT STATEMENT REGARDING COMPELLING PRODUCTION OF RECORDS
           Case 5:18-cv-01397-LHK Document 40 Filed 05/22/19 Page 4 of 5



 1 DATED: May 22, 2019                HUTCHINSON BLACK & COOK LLP

 2
                                      By:          /s/ John Clune
 3
                                            JOHN CLUNE
 4                                          MICHA STAR LIBERTY
                                            Attorneys for Plaintiff J.V.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                     4                Case No.: 18-CV-01397-LHK
        JOINT STATEMENT REGARDING COMPELLING PRODUCTION OF RECORDS
        Case 5:18-cv-01397-LHK Document 40 Filed 05/22/19 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2            I hereby certify that on May 22, 2019, I served PLAINTIFF’S STATEMENT
 3   REGARDING COMPELLING PRODUCTION OF RECORDS on the persons listed below by
 4   email.

 5        Mark D. Baute
          Bryan D. Roth
 6        BAUTE CROCHETIERE & HARTLEY LLP
          777 South Figueroa Street, Suite 4900
 7
          Los Angeles. California 90017
 8        Mbaute@Bautelaw.Com
          broth@bautelaw.com
 9
          Attorneys for Defendant JARRYD HAYNE
10

11                                      By:      /s/ Ella W. Ford
                                              Ella W. Ford
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                                    Case No. 18-CV-01397-LHK
                                   CERTIFICATE OF SERVICE
